 



Exhibit 10.2
October 24, 2007
Mr. Shane O’Neill
25 Friars Stile Road
Richmond, Surrey TW 10 6NH
England
Dear Shane:
This letter sets forth the agreement (“Agreement”) between Liberty Global
Services II, LLC (the “Company”) and yourself concerning your employment with
the Company. The terms of this Agreement are as follows:

      1. Effective Date:  
November 1, 2007
   
 
2. Title and Job Description:
 
 
You will serve as Senior Vice President and Chief Strategy Officer of Liberty
Global, Inc. (“LGI”), reporting to the President and Chief Executive Officer of
LGI. Your duties and responsibilities will be as assigned by your supervisor at
LGI. By signing below, you agree to serve LGI and the Company to the best of
your ability and faithfully, loyally and diligently perform your duties to LGI
and the Company.
   
 
   
The Company may reassign you to a different affiliated company, position and/or
location during the term of this Agreement in respect of your duties hereunder.
You will be an employee-at-will, and either the Company or you may terminate
your employment at any time with or without cause.
   
 
   
The Company acknowledges that you are also employed as an officer of Chellomedia
Services Ltd. in the United Kingdom, and has informed LGI of that fact. Provided
that you perform your duties under this Agreement for an aggregate of 95 or more
business days (excluding holidays and vacation days), or such other number of
business days as is determined by the LGI Board of Directors, in any 12 month
period, you will be released from such duties to the extent required to carry
out your duties to Chellomedia Services Ltd. However, in the event of any
inconsistency between the requirements of this Agreement and the requirements of
your employment contract with Chellomedia Services Ltd., then those of this
Agreement shall take precedence.
   
 
   
You will be expected to carry out your duties for the Company and LGI in the
United States of America and in other locations throughout the world, including
making and communicating decisions regarding LGI’s business; however, you may
only sign contracts in your capacity as an officer of LGI with in the United
States.

1



--------------------------------------------------------------------------------



 



Employment Agreement
Shane O’neill
October 24,2007

         
You will be required to attend meetings of executives and the Board of Directors
of LGI from time to time in the United States of America and other locations as
your supervisor directs. You also may be required to perform your duties for LGI
or the Company at other locations throughout the world.
   
 
   
You will maintain and provide to LGI and the Company each month accurate and
complete written records of (a) the number of days spent performing duties for
LGI and the Company and (b) the number of days and partial days you are
physically present in the United States of America and performing duties for LGI
and the Company. You acknowledge that the Company and LGI will rely on such
records in determining, among other things, the appropriate amount of
withholding for U.S. tax purposes.
   
 
3. Salary:  
You will be paid on a bi-weekly basis at a rate equal to an annual salary of
US$332,000, which is based in part on our joint forecast of the amount of time
you will spend carrying out duties for the Company and LGI, on one hand, and
Chellomedia Services Ltd., on the other. Your salary and performance, and the
amount of time spent in the service of each employer, will be reviewed annually
and may result in adjustments to your salary. This salary, together with the
other benefits described below, represents your total compensation package
provided by the Company. Your annual salary and any annual performance review do
not create a contract for any specific term of employment or any specific level
of compensation.
   
 
4. Performance Awards:
 
 
You have previously been designated to participate in the 2007 Annual Executive
Bonus Plan under the Liberty Global Inc. 2005 Incentive Plan, as amended, with
an aggregate target cash performance award of $500,000 of which 50% (the “2007
LGI Services Target Award”) has been allocated to the performance of your duties
under the Agreement (the “LGI Services”) and the remaining 50% (the “2007
Chellomedia Services Target Award”) has been allocated to the performance of
your duties under your agreement with Chellomedia Services Ltd. (the
“Chellomedia Services”). The payment of any amount to you with respect to the
2007 LGI Services Target Award or the 2007 Chellomedia Services Target Award is
subject to the terms and conditions of the 2007 Executive Bonus Plan, including
achievement of the 2007 minimum base objective and the evaluation by the LGI
Compensation Committee of the LGI Board of Directors (the “Committee”) of your
performance against the 2007 performance goals established for your LGI Services
in the case of the LGI Services Target Award, and the 2007 performance goals
established for your Chellomedia Services in the case of the Chellomedia
Services Target Award. The Company will be solely responsible for payment of any
amount that may ultimately be awarded to you with respect to the LGI Services
Target Award and Chellomedia Services Ltd. will be solely responsible for
payment of any amount that my be ultimately awarded to you with respect to the
Chellomedia Services Target Award.

2



--------------------------------------------------------------------------------



 



Employment Agreement
Shane O’neill
October 24,2007

         
Subject to the discretion of the Committee, you may be eligible to participate
in any future plan for cash performance awards approved by the Committee, which
may similarly provide for a target performance award and performance goals for
your LGI Services and a separate target performance award and performance goals
for your Chellomedia Services. Your designation to participate in any such plan
is not a guarantee and you will not be entitled to any certain percentage of or
amount with respect to any target performance award, all such determinations
being in the sole discretion of the Committee. It is possible that you may not
receive any payment with respect to a target performance award in a certain year
if the terms and conditions of the plan are not achieved. Similarly, neither
your participation in a plan for cash performance awards in any year nor your
receipt of any payment with respect to a target performance award in any year
will guarantee or create a precedent that entitles you to participate in any
plan or receive any payment in any other year.
   
 
5. Benefits:  
You will be entitled to life insurance and disability benefits available under
the benefit packages offered by LGI, in accordance with the policy guidelines
set forth by LGI and its insurance carriers. You will not be eligible to receive
any medical or dental benefits from the Company or LGI or participate in the LGI
401(k) Savings and Stock Ownership Plan. We understand that Chellomedia Services
Ltd. may provide you with automobile expense reimbursement, pension benefits and
other employee benefits, including medical and dental, in accordance with its
policies as in effect from time to time.
   
 
6. U.S. Withholding:
 
 
You understand and acknowledge that the Company and LGI will be subject to legal
obligations to withhold taxes on your compensation, including compensation in
the form of equity-based awards and the exercise and vesting thereof. By
executing this Agreement, you irrevocably release and agree to hold harmless the
Company and LGI from and against any liability arising directly or indirectly
from their compliance with requirements to withhold such amounts, including,
without limitation, their respective procedures for calculating such
withholding. You agree to pay directly, as and when due, all taxes payable by
you in connection with compensation paid or provided to you by LGI and the
Company, including compensation in the form of equity-based awards and taxes
payable on the exercise or vesting thereof.
   
 
7. Taxes:  
The Company and LGI will have no responsibility for payment of any of your
taxes, which will be solely your obligation.
   
 
8. Vacation and Sick Leave:
 
 
Your vacation and sick leave allowance and observance of public holidays will be
determined by Chellomedia Services Ltd., and will be allocated between this
Agreement and your agreement with Chellomedia Services Ltd. as determined by the
Company and Chellomedia Services Ltd. You will inform the Company and LGI well
in advance of your desired vacation schedule, which will be

3



--------------------------------------------------------------------------------



 



Employment Agreement
Shane O’neill
October 24,2007

         
scheduled in accordance with LGI’s policies and subject to the applicable
provisions of your employment contract with Chellomedia Services Ltd.
   
 
9. Employee Receivables:
 
 
You understand that you may incur personal expenses in the course of your
employment with the Company or your assignment to LGI. These expenses may
include, but are not limited to, personal phone call charges, personal travel
expenses, travel advances, and amounts relating to the calculation and payment
of foreign taxes. As a condition of your employment with the Company, you agree
that the Company may deduct expenses you owe the Company or its affiliates from
your paycheck or any other amount owed to you by the Company at any time during
your employment or at separation from employment.
   
 
   
You may be provided with personal property and equipment to use during your
employment with the Company. As a condition of your employment, you agree that
upon request during employment or at separation from the Company, you will
return such property and equipment to the Company or its affiliates as
appropriate. Any charges for damage done to any property or equipment of the
Company or its affiliates will be deducted from your final paycheck or any other
amount owed to you by the Company. In the event any such property or equipment
is not returned by you promptly after your employment with the Company
terminates, the Company will determine the fair market value of the property or
equipment, which amount will be deducted from your final paycheck or from any
other amount owed to you by the Company. Also, the Company may pursue other
legal remedies available to recover the reasonable value of any property of the
Company or its affiliates that is damaged or not promptly returned by you,
including the recovery of reasonable attorneys’ fees and costs.
   
 
10. Termination:  
Your employment is at will, and this Agreement may be terminated by the Company
at any time with or without cause. Upon termination of this Agreement you will
sign and deliver to the Company a legally enforceable release giving up your
rights to bring any legal claim against the Company and/or any affiliate for any
reason related to your employment and separation from employment and will
deliver to the Company or, at the Company’s request, destroy, all materials and
information in all forms and media relating to the Company, LGI and other
affiliates of the Company, without retaining any copies or derivations thereof
in any form, which are in your possession or control.
   
 
   
If Chellomedia Services Ltd. gives notice to you terminating your employment
with Chellomedia Services Ltd. and this Agreement is not terminated by the
Company as permitted in this Section 10, the Company agrees to cause one of its
non-U.S. affiliates to negotiate in good faith and with reasonable promptness on
a new agreement for your part-time employment outside of the U.S. In return, you
agree to similarly negotiate in good faith and with reasonable promptness with
such affiliate on such agreement. In conducting such negotiations, the parties
give consideration to the benefits and obligations

4



--------------------------------------------------------------------------------



 



Employment Agreement
Shane O’neill
October 24,2007

         
of the Chellomedia Services Ltd. agreement at the time of its termination. You
agree that during such negotiations any severance benefits that are to be paid
upon termination of the agreement with Chellomedia Services Ltd. will be
deferred until the negotiations are mutually concluded. In addition, you agree
that if, as a result of such negotiations, a new employment agreement is entered
into with the affiliate in any category of employment, then any severance
benefits that should have been paid upon termination of the agreement with
Chellomedia Services Ltd. will be waived in full. Notwithstanding the foregoing,
the agreement to negotiate does not and shall not be deemed to be a guarantee
that a new employment agreement for part-time employment with a non-U.S.
affiliate of the Company will occur.
   
 
11. Policies:  
Notwithstanding your employment by the Company, you will continue to be subject
to the Policy Manual of LGI as well as other policies of LGI and the Company as
in effect from time to time. The Company and LGI may change, at their sole
discretion, from time to time, the provisions of benefit plans, policies or
other corporate policies.
   
 
12. Confidential Information:
 
 
You will not, at any time during or after your employment, disclose to or use
for the benefit of any person or entity other than the Company and its
affiliates any information of the Company or any of its affiliates that is
confidential, proprietary or otherwise generally not available to the public,
including but not limited to information regarding the Company’s or any of its
affiliates’ businesses and potential new projects, and other confidential,
non-public or proprietary information or materials of the Company or any of its
affiliates, or others with whom the Company has a confidential relationship. You
will promptly return all such information in all forms and media to the Company
promptly upon termination of your employment.
   
 
   
Notwithstanding the preceding provisions allowing the disclosure of certain
information to affiliates of the Company, in your capacity as an employee of
Chellomedia Services Ltd., you will be permitted to disclose to Chellomedia
Services Ltd. and its officers, directors, employees and agents confidential,
proprietary or non-public information of LGI only to the extent your LGI
supervisor so permits.
   
 
13. Intellectual Property:
 
 
You agree to disclose promptly to the Company all ideas, inventions, creations,
discoveries and works which relate to the Company, LGI or any other Company
affiliates, whether or not made or discovered in the course of your employment
by the Company, either solely or jointly with another. You acknowledge that all
rights in and to such ideas, inventions, creations, discoveries and works,
whether or not patentable, copyrightable or subject to other forms of
protection, will be the exclusive property of the Company, LGI or such other
affiliates, as applicable. Where such rights do not vest

5



--------------------------------------------------------------------------------



 



Employment Agreement
Shane O’neill
October 24,2007

         
automatically in the Company, LGI or such other affiliates, you will take all
actions and execute and deliver all documents requested by the Company, LGI or
the Company’s other affiliates from time to time to assign and vest such rights,
including all copyright, patent, and design rights, and all applications and
registrations relating thereto, in and to the Company, LGI or such other Company
affiliate, as applicable, without additional compensation or charges by you
related thereto. You irrevocably waive any moral rights you may have in and to
the foregoing as part of the consideration you provide under this Agreement.
   
 
14. Data Protection:
 
 
You irrevocably consent to the Company, LGI and any affiliate of the Company or
LGI, or unaffiliated third party administrator or provider acting on their
behalf, (a) collecting, storing, using and processing, in any form or media, any
personally identifiable information relating to you for purposes of employee
administration and benefits and the management of their respective businesses,
and for purposes of complying with applicable laws and regulations,
(b) providing such information in any form or media to government agencies,
accounting firms and legal counsel for immigration and other employment-related
purposes, and (c) providing such information in any form or media to third
parties that provide or administer employee benefits solely for purposes of
benefit administration, verification and provision.
   
 
   
The collection, use and transfer of personally identifiable information is
subject to policies of the Company and LGI as in effect from time to time.
   
 
15. Severability and Survival of Terms:
 
 
In case any one or more of the provisions of this Agreement shall be found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement will not
be affected. Further, any provision or portion of this Agreement found to be
invalid, illegal, or unenforceable shall be deemed, without further action on
the part of you or the Company, to be modified, amended and/or limited to the
minimum extent necessary to render such provisions or portions thereof valid and
enforceable.
   
 
16. Entire Agreement:
 
 
This Agreement contains the parties’ entire agreement with respect to your
employment by the Company. This Agreement may be amended only by a written
document signed by you and the Company.
   
 
17. Governing Law:
 
 
This Agreement and all aspects of your employment relationship with the Company
are governed by the internal laws of the United States of America and the State
of Colorado, without reference to any conflicts of laws principles. All disputes
concerning the same will be resolved exclusively as provided below.
   
 
18. Arbitration:  
If any dispute involving this Agreement or any aspect of your employment
relationship with the Company or your assignment to LGI arises, then the

6



--------------------------------------------------------------------------------



 



Employment Agreement
Shane O’neill
October 24,2007

         
dispute shall be determined through binding arbitration in Denver, Colorado in
accordance with the employment arbitration procedures of the American
Arbitration Association (“AAA”) existing at the time the arbitration is
conducted, before a single arbitrator chosen in accordance with the AAA
procedures, and the decision of the arbitrator shall be enforceable as a court
judgment. All arbitration proceedings shall be confidential.
   
 
   
Notwithstanding the preceding arbitration provision, by signing below you agree
that the Company and its affiliates would be irreparably harmed by any breach by
you of the provisions set forth under “Title and Job Description,” “Employee
Receivables,” and “Confidential Information” above, and that the Company and its
affiliates to which you are assigned from time to time will have the right to
obtain temporary and permanent injunctions and other equitable relief in any
court having jurisdiction to prevent or terminate a violation of those
provisions. The prevailing party in any civil action, arbitration or other legal
proceeding shall be entitled to recover its or his reasonable attorneys’ fees
and costs, to the extent permitted by law.
   
 
19. Submission to Jurisdiction; Jury Trial Waiver:
 
 
 
 
By signing this Agreement below, you irrevocably consent and submit to the
non-exclusive jurisdiction of the municipal, state and federal courts located in
the State of Colorado, U.S.A. in any court action to enforce, interpret or
prevent the violation or breach of this Agreement, and irrevocably waive any
defense or legal objection you may have to the jurisdiction of such courts based
on forum non conveniens principles. By signing this Agreement below, you also
IRREVOCABLY WAIVE ANY RIGHT YOU MAY HAVE TO TRIAL BY JURY IN ANY ACTION RELATING
TO THIS AGREEMENT. You further agree that process may be served, and notices
given, to you in writing by personal delivery or delivery by mail or courier to
your address set forth on the first page of this Agreement.

The Company looks forward to a successful employment relationship with you. If
you are in agreement with the above terms, please indicate your acceptance by
signing below and returning three fully executed copies to me no later than
October 30, 2007.
Sincerely,

7



--------------------------------------------------------------------------------



 



Employment Agreement
Shane O’neill
October 24,2007
LIBERTY GLOBAL SERVICES II, LLC
(Employer)

              By:   /s/ Amy M. Blair                   Amy M. Blair
        Senior Vice President, Global Human Resources    
 
            ACCEPTED and AGREED:    
 
                /s/ Shane O’Neill   Date: October 24, 2007             Shane
O’Neill        

8